FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS HIGHER FIRST HALF EARNINGS BLACKSBURG, VA, July 19, 2012:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH) announced net income of over $4.34 million for the quarter ended June 30, 2012.Net income was approaching $8.77 million through June 30, 2012, or nearly 6.42%, above the total reported for the first half of 2011.Basic earnings per share were $1.26, which compares with $1.19 for the first six months last year.The return on average assets for the first half of 2012 was 1.64%, and it was 1.63% for the six months ended June 30, 2011.The return on average equity was 12.15% and 12.48% for the same two periods.At June 30, 2012, the Company had total assets of almost $1.09 billion, an increase of 5.16% over the end of the first half of 2011 and up slightly from total assets of $1.07 billion at year-end. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “While we expect the second half of 2012 to remain challenging due to economic factors, low rates and regulatory headwinds, we are poised to expand our lending activity as local economic conditions improve.We are working to deliver the best services and products we can to our customers, manage expense growth prudently and focus on asset quality.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) June 30, 2012 June 30, 2011 December 31, 2011 Assets Cash and due from banks $ $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less: allowance for loan losses ) ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Bank-owned life insurance Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Other borrowed funds Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,939,974 shares at June 30, 2012, 6,937,974 at June 30, 2011 and 6,939,974 at December 31, 2011 Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 56 35 67 Interest on securities - taxable Interest on securities - nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees 41 59 90 Credit card fees Trust income Bank-owned life insurance Other income 77 Realized securities gains (losses), net (1
